OPINION OF THE COURT BY
KEMP, J.
Plaintiffs in error seek to reverse a decree of the circuit judge at chambers in probate requiring the executors and trustees of the estate of James Bicknell Castle, deceased, to pay to the treasurer of the Territory of Hawaii the sum of $19,655.86, being the amount of tax upon the value of the estate transferred to said trustees by the will of the said testator, together with interest thereon at the rate of seven per cent, per annum from October 8, 1919.
Only two questions are presented by the assignments of error: (1) Is the annuity to Harold K. L. Castle under the terms of the will a taxable transfer payable by him out of said annuity, and (2) is the transfer to the trustees a taxable transfer within the meaning of our inheritance tax statute?
Both of these questions were fully considered by us when this same case was before us on an interlocutory appeal, and were decided adversely to the contentions of *178plaintiffs in error. Onr decision on that appeal is reported in 25 Haw. 108 and so fully states the facts and the law applicable thereto as to render it unnecessary for us to discuss them here.
A. Withington (Robertson, Oastle & Olson on the brief) for plaintiffs in error.
It. B. Anderson (Prear, Prosser, Anderson & Mano on the brief) for H. K. L. Castle, one of the defendants in error.
II. Irwin, Attorney General, filed a brief for the Territory but did not argue.
The decree of the circuit judge is in conformity with that decision and must therefore be affirmed and it is so ordered.